DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 72, change “the distal direction” to -- a distal direction --.
In claim 82, change “wavelength in its bandwidth” to – a wavelength in its bandwidth --.


Reasons for Allowance
Claims 56-57, 60-64, 69-82, and 93-96 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 56 recites, inter alia, “an apparatus for minimal invasive surgery comprising a correlated set of a surgical instrument and a pattern generating member, said surgical instrument has a distal end and a proximal end, a surgical tool at its distal end and a body portion connecting the proximal end to the surgical tool, said the projector has a curved outer surface disposed on the body portion, the curved outer surface having a plurality of light-emitting areas through which the light pattern is formed and projected, the plurality of light-emitting areas arranged on the curved outer surface of the projector such that distally-disposed light- emitting areas of the plurality of light-emitting areas project the light pattern at a first angle relative to a longitudinal axis of the body portion, and proximally-disposed light-emitting areas of the plurality of light-emitting areas project the light pattern at a second angle relative to the longitudinal axis of the body portion, the second angle larger than the first angle, and wherein said surgical tool is configured to directly manipulate tissue” (emphasis on underlined limitations) is neither disclosed or taught by any of the prior art of record. 
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 56, these claims are allowable over the prior art of record. Independent claim 74 is allowable over the prior art of record for similar reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 11, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795